UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 20-17869
Patricia Gistarb, Chapter 13
Debtor(s). ) Judge LaShonda A. Hunt
NOTICE OF MOTION

 

TO: See attached Service List

PLEASE TAKE NOTICE that on July 9, 2021, at 10:15 am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any other judge
sitting in that judge’s place, and present the Debtor’s Motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/join. Then enter the
meeting ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and passcode. The meeting ID for this hearing is 161 165 5696 and the
passcode is 7490911. Additional information can be found on Judge Hunt’s webpage on the
court’s website: https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. Ifa Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Patricia Gistarb, Debtor
By:___/s/ John J. Ellmann

John J. Ellmann, Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive, Wheeling, IL 60090
847/ 520-8100

davidsiegelbk@gmail.com
CERTIFICATE OF SERVICE

I, John Ellmann, Attorney for the Debtor(s), certify that I served a copy of this notice and
the attached motion on each entity shown on the Service List at the address shown and by the
method indicated on the list on June 11, 2021, at or before 5:00 pm.

/s/ John J. Ellmann

SERVICE LIST

To the following persons or entities who were served electronically by the Bankruptcy Court:

Glenn Stearns, Ch. 13 Trustee: mcguckin_m@lisle13.com

To the following persons or entities who were served via regular U.S. Mail:

Patricia Gistarb
4412 Washington Drive
Richton Park, IL 60471

City of Chicago Department

of Administrative Hearing

City of Chicago - DOAH c/o Arnold Scott
111 W. Jackson, Ste. 600

Chicago, IL 60604

OneMain Financial
P.O Box 3251
Evansville, IN 47731

Andrews Federal Credit Union
5711 Allentown Rd
Suitland, MD 20746
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 20-17869
Patricia Gistarb, Chapter 13
Debtor(s). Judge LaShonda A. Hunt
MOTION FOR LEAVE TO SELL REAL PROPERTY

NOW COMES the Debtor, by and through her attorneys, DAVID M. SIEGEL &
ASSOCIATES, LLC, to present her Motion, and in support thereof states as follows:

1, Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On September 29, 2020, the Debtor filed a voluntary petition for relief pursuant to
Chapter 13 under Title 11 USC, Glenn Stearns was appointed Trustee, and the Chapter 13 plan
was confirmed on January 8, 2021.

3. The Debtor is joint owner of real estate located at 4412 Washington Drive, Richton Park,
Illinois.

4, The Debtor desires to sell said property and have her portion of any net proceeds paid to
her Chapter 13 plan.

5. The Debtor has entered into a real estate contract for the sale of the property. (Contract
pages attached as Exhibit A)

6. The sale of said property will not prejudice any creditors, and will facilitate the
completion of the Debtor’s Chapter 13 plan.

WHEREFORE, the Debtor, Patricia Gistarb, prays that this Honorable Court grant
Debtor’s Motion for Leave to Sell Real Property.

 

Respectfully Submitted,
/s/ John Ellmann
John J. Ellmann, A.R.D.C. #6257894
DAVID M. SIEGEL & ASSOCIATES, LLC Attorney for the Debtor(s)
790 Chaddick Drive

Wheeling, IL 60090
847/ 520-8100
davidsiegelbk@gmail.com
 

 

MUU OIgAFoREES WEEK UEs Whips ing kek > Ug scores

REALTOR MULTI-BOARD RESIDENTIAL REAL ESTATE CONTRACT 7.0 9 Sit

OO NN & -tn BW NI ws

eS ek kk
Bb WN + ©

=k en
ww ool

18

19.% Refrigerator Wine/Beverage Refrigerator. X Light Fixtures, as they exist x Fineplaté Gas Log(s) re
20: .Oven/Range/Stove
21_X Microwave

—T
—r,
—

   

a il

1. THE PARTIES: Buyer and Seller are hereinafter referred to.as the “Parties,”
Buyer Name(s) [PLEASE PRINT] Michelle L Bogan

Seller Name(s). [PLEASE PRINT] GISTARB ALFRED PATRICA GISTARB

If Dual Agency applies, check here Cland complete Optional Paragraph 29,

2, THE REAL ESTATE: Real Estate is defined as the property, all improvements, the fixtures arid Personal Property
included therein. Seller agrees to convey to Buyer or to Buyer’s designated grantee, the Real Estate with
approximate lot'size or acreage of Accessor commonly known as:
4412 Washington dr _ Richton Park IL, 60471 Cook

Address ‘Unit # (if applicable) City State Zip County
Permanent Index Number(s):81341010230000 Single Family Attached [] Single Family Detached CIMulti-Unit
lf Designated Parking is Included: # of space(s) ; identified as-space(s) # ; location
[cnecx Type] 1] deeded space, PIN: CO} limited common element LI assigned space.
If Designated Storage Is Included: # of space(s) : identified as space(s) # ; location

Ictecx TyPE] TC]. deeded space, PIN: CK limited common element 1 assigned space.

3. FIXTURES AND PERSONAL PROPERTY AT NO ADDED VALUE: All of the fixtures and included Personal Property
are owned by Seller and to Seller’s knowledge are in operating condition on Date of Acceptance, unless otherwise
stated herein, Seller agrees to transfer to Buyer all fixtures, all heating, electrical, plumbing, and well systems
together with the following items atno added value by Bill of Sale at Closing [CHECK OR Boonton) hee

 

 

Sump Pump(s) X__Built-incor attached shelving _X Smoke Detectors 172

Water Softener (unless rented) X__All Window Treatments & Hardware X Carbon. Monoxide Detectors

aan

22_X% ‘Dishwasher X __ Central Air Conditioning Satellite Dish, Invisible Fence System; Collar & Box

23___ Garbage Disposal Central Humidifier Wall Mounted Brackets (AV/TV) X__ Garage Door Opener(s)

24

Trash: Compactor Central Vac-& Equipment Security System(s) (unless rented) with all Transmitters

26.X Washer X All Tacked Down Carpeting Intercom System Outdoor Shed

26% Dryer

| Pt |

Existing Storms & Screens Electronic or. Média Air Filter(s) Qutdoor Playset(s)

27... Attached Gas Gall __Window Air Conditioner(s) Backup Generator System Planted Vegetation
28 _X Water Heater X__ Ceiling Fan(s) % __Hreplace Screens/Doors/Grates Hardscape

29
30
31

32:
33

34
35

36
37
38
39
40
41
42
43
44

‘mete

Other Items Included at No Added Value:nya

Items Not Included: N/A

Seller warrants: to Buyer that all fixtures, systems and Personal. Property included in this Contract shall be in
operating condition at Possession except:N/A _ _

A system or item shall be deemed to be in operating condition if it performs the function for which it is intended,
regardless of age,.and does not constitute a threat to health or safety.

if Home Warranty applies, check here C] and complete Optional Paragraph 32.

4, PURCHASE PRICE AND PAYMENT: The Purchase Price is $ 160,000 . After the payment of Earnest

Money as provided below, the balance of the Purchase Price, as adjusted by prorations, shall be paid at Closing in.

“Good Funds” as defined by law.
@) CREDIT AT CLOSING: [ir APPLICABLE] Provided Buyer's lender permits such credit to show on the final
settlement statement-or lender's closing disclosure, and if not, such lesser amount as the ender permits, Seller
agrees to credit $ZERO to Buyer at Closing to be applied to prepaid expenses, closing costs or both.
b) EARNEST MONEY: Earnest Money of $5000 shall be tendered to Escrowee on or before 2
Business Days after Date of Acceptance. Additional Earnest Money, if any, of $ N/A shall be tendered
by NiA : » Earnest Money shall be held in trust for the mutual benefit of the Parties by

 

 

 

 

 

 

 

 

 

 

 

Buyer Initial | ossey_ | Buyer Initial Seller Initial #. Ge Seller Initial rs G

5:56 PM CDT ;
Addvéss4412 Washinoton dr Richtan Darel Tt anant

 

 
 

SVG 18s Loran is BeHILRURER Wei ne oto nekrere Aeon

45 [cHECK one]: Seller's Brokerage; Buyer's Brokerage; CV As otherwise agreed by the Parties, as “Escrowee.”
46 Inthe event the Caritractis declared null and void oris terminated, Eamest Money shall be disbursed pursuant fo Paragraph 26.

47 ¢) BALANCE DUE AT GLOSING: The Balance Due at Closing shall be the Purchase Price, plus or minus
48 _-prorations, less Earnest Money paid, less any credits at Closing, and shall be payable in Good Funds at Closing,

49 5. CLOSING: Closing shall be'on07/09/2021_ or at such time as mutually agreed by the Parties in
50 writing. Closing shall take place at the escrow office of the title insurance company, its underwriter, or its issuing
51 agent that will issue the Owner's Policy of Title Insurance, whichever is situated nearest the Real Estate.

52 6, POSSESSION: Unless otherwise provided in Optional Paragraph 35, Seller shall deliver possession to Buyer at
53 Closing. Possession shall be deemed to have been délivered when Seller and all occupants (if any) have vacated
54 the Real Estate and delivered keys to the Real Estate to Buyer or to the office of the Seller’s Brokerage.

55 7. FINANCING: [INITIAL ONLY ONE OF THE FOLLOWING SUBPARAGRAPHS 4, b, or c]

56 a) LOAN CONTINGENCY: Not later than forty-five (45) days after Date of Acceptance or five
S78 }"Husiness Days prior to the date of Closing, whichever is earlier, (“Loan Contingency Date”) Buyer shall
58 provide written evidence from Buyer's licensed lending institution confirming that Buyer has received loan
59 approval subject only to “at close” conditions, matters of title, survey, and matters within Buyer's control fora loan
60 as follows: [cHECK ONE] MI fixed; Ol adjustable; [cuecx one] Cl conventional; MIFHA;C1 vA; uspa;

61 Clother __toan for96.5_% of the Purchase Price, plus private mortgage insurance (PM),
62 ifrequired, with an interest rate (initial rate if an adjustable rate mortgage used) not toexceed 5 _% per annum,
63 amortized over not less than30___years, Buyer shall pay discount points not to exceed 1 _% of the loan amount.
64 Buyer shall pay origination fee(s), closing costs charged by lender, and title company escrow closing fees,

65 If Buyer, having applied for the loan specified above, is unable to provide such loan approval and serves Notice to
66 Seller not later than the Loan Contingency Date, this Contract shall be null and void. If Buyer is unable to provide
67 such written evidence not later than the date specified herein or by any extension date agreed to by the Parties,
68 Seller shall have the option of declaring this Contract terminated by giving: Notice to Buyer. If prior to the Seller
69 serving such Notice to terminate, Buyer provides written evidence of such loan approval, this Contract shall remain
70 in full force and effect,

71 Upon the expiration of ten (10) Business Days after Date of Acceptance, if Buyer has failed to make a loan
72 application and pay all fees required for such application to proceed and the appraisal to be performed, Seller shall
73 have the option to declare this Contract terminated by giving Notice to Buyer not later than five (5) Business Days
74 thereafter or any extension thereof agreed to by the Parties in writing,

75 A Party causing delay in the loan approval process shall not have the right to terminate under this
76 subparagraph. In the event neither Party elects to declare this Contract terminated as specified above, or as
77 otherwise agreed, then this Contract shall continue in full force and effect without any loan contingencies.

78 Unless otherwise provided in Patagraph 30, this Contract is not contingent upon the sale and/or closing of
79 Buyer's existing real estate. Buyer shall be deemed to have satisfied the financing conditions of this subparagraph
80 if Buyer obtains a loan approval in accordance with the terms of this subparagraph even though the loan is
81 conditioned on the sale and/or closing of Buyer's existing real estate. °

82 If Buyer is seeking FHA, VA, or USDA financing, required amendments and disclosures shall be attached to this
83 Contract, If VA, the Funding Fee, or if FHA, the Mortgage Insurance Premium (MIP), shall be paid by Buyer.
e4[—_T_T [_}) CASH TRANSACTION WITH NO MORTGAGE: [Azz casa] If this selection is made, Buyer will pay
85 at Closing, in the form of “Good Funds,” the Balance Due at Closing. Buyer represents to Seller, as of the Date of Offer,
86 that Buyer hassufficient funds available to satisfy the provisions of this subparagraph. Buyer agrees to verify the above
87 zepresentation upon the reasonable request of Seller and to authorize the disclosure of such financial information to
88. Seller, Seller’s attomey or Seller's broker that may be reasonably necessary to prove the availability of sufficient funds

Buyer Initial Buyer Initial Seller Initial & 2 & Seller Initial R G

Address: 4412 Washington dv. Richtan Pavl TT anavt

 

 

 

 

 

 

 

 

 

 

 

 
uvuvup

513

 

SBE POVEES VET ty Marge ann Ng es fe cige tives

THE PARTIES ACKNOWLEDGE THAT THIS CONTRACT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS AND IS SUBJECT TO THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

514 COVENANT OF GOOD FAITH AND FAIR DEALING IMPLIED IN ALL ILLINOIS CONTRACTS,

515 ‘THIS DOCUMENTWILL BECOME A LEGALLY BINDING CONTRACT WHEN SIGNED BY ALL PARTIES AND DELIVERED TO THE PARTIES OR THEIRAGENTS.
516 THE PARTIES REPRESENT THAT THE TEXT OF THIS COPYRIGHTED FORM H NOT BEEN S
517 BOARD-RESIDENTIAL REAL ESTATE GONTRACT 7.0. HAS BN ALTERED AND 1S IDENTICAL TO THE OFFICIAL MULTI
518 05/30/2021 .

519 Date of Offer DATE OF ACCEPT) ~

520 [Matte yee beeeuen| 2/7/21 y wee ee Ws |
621 Buyer Signature Seller Sienature
622 [ . | AAs AAA |
523 Buyer Signature Seller Signature .

24. Michelle 1, Bogan GISTARB ALFRED _Gist-acls Paleo y 2

525. Print Buyer(s) Name(s) frequen] Print Seller(s) Name(s) [requmezn]

526

527 Address [REQUIRED] Address [reQumRED]

528

529 City, State, Zip [REQuiRED] City, State, Zip [REQUIRED]

530 kaywell49@yahoo.com

531 ‘Phone E-mail Phone E-mail

532 FOR: INFORMATION ONLY

533 Real People Realty 16938 478.010059 HomeSmart Realty Group

534 Buyer’s Brokerage MLS # State License # Seller’s Brokerage MLS # State License't

535 9981 W 190th St, Suite H, Mokena, I. 60448

536 Address City Zip Address City Zip

537 Bobbie Warren 167728 475.132085 Victor Jones

538 Buyer's Designated Agent MLS # State License # Sellet’s Designated Agent MLS # State License #

539: 708.724.9501 (708)478-6866 =

540 Phone Fax Phone Fax

544 bobbie,warren@icloud.com jones745@aol.com

542. E-mail E-mail

543 .

544. Buyer's Attorney: E-mail Seller's Attorney E-mail

545

546. Address City State Zip Address City State Zip

547 . :

548 Phone Fax Phone Fax

549

550 ‘Mortgage Company Phone Homeowner’s/Condo Association (if any) Phone

554

552 Loan Officer Phone/Fax Management Co,/Other Contact Phone

563

554 Loan Officer E-mail Management Co./Other Contact E-mail °

555] Ilinois Real Estate License Law requires all offers be presented ina timely manner Buyerrequesis verification that this offer was presented,
556| Seller rejection: This offer was. presented to Seller on at auth./pah..and rejected on

557 at gulp || _[eexrer mnrrzArs] Ooo

558 ©2018, Altrights reserved. Unauthorized tepcation or alteration of titis form or any portion thereof is prohibited: Official form auallable at wor, trele ory (website of lilindis Real Estate Laoyers
559 Association). Approved by the following orgintizntions, December 2016; Beloidere Board af REALTORS? « Chicago Association of REALTORS®» Chicago Bar Association « DuPage ‘County Bar Association:
560. Heartland REALTOR® Organization Griusdy County Bar Association » Honittowin Association of REALTORS?» Mlintois Real Estate Linoyers Association - Mikal Valley Association of REALTORS® + Kane
561 County Bar Association » Kankakee-Iroquols-Ford County Association of REALTORS® - Mainstreet Organization of REALTORS®. McHenry County Bar Association « North Shore-Barrington Association
562. of REALTORS*~ ‘North Suburben Bor Assoclation «Nortnoest Suburban Bar Association « Oak Park Area- Association of REALTORS®.» REALTOR® Association of the Fox Valley, Ine. « Three Rivers
56S Association of REALTORS « Will County Bar Association -

Addreac AA19 Wachinetan Av Dishtaw Daw’ Tt ena
